Case 1:17-cv-01047-ESH Document 68-24 Filed 06/03/19 Page 1 of 3




                       EXHIBIT
                         21
                  Case 1:17-cv-01047-ESH Document 68-24 Filed 06/03/19 Page 2 of 3

   From:
   Sent:           Wed. 14 Sep 2016 12:02:15 -0400 (EDT)
   To:             Allison Maass[amaass,aprojectveritas.com]; IIIIMW,projectveritas.com]
   Subject:        Re: Angela Brandt
   Attachments:    Student ID.png


   How's this?


   From: Allison Maass
   Sent: Wednesday, September 14, 2016 11:11:39 AM
   To:
   Subject: Angela Brandt




Confidential                                                                               PVA00005404
                    Case 1:17-cv-01047-ESH Document 68-24 Filed 06/03/19 Page 3 of 3
                                                                                   •


                                                                                       SIMINIMMINNIMINION
                                                                                                                           0
                                                                                       timmiggimmstii=


                                                                                       11111111111111.111111.1111111 rn
                                                                                       s=senzegamena
                                                                                                                           0
                                                                                       IIIIIIMMUMNINMIS 0
                                                                                       2222
                                                                                       =COMitila


                                                                                       IIIINIMMININIMINNINNE
                                                                                       tatzta=====
                                                                                       Alaratiamwa4.1
                                                                                       11111.11111611.11.1.1.
                                                                                       Olocci<01•10:00.1.6.14:61•12tiela

                                                                                       MZUWOX=4=1124 fY)
                                                                                       ====== 0
                                                                                                                /- -

                                                                                       =======
                                                                                       1=======
           The City                                                                    11.111111111.1111111.11111111 0
            r k,-;-"ysity
               ut

           New Yerk
                                            ANGELA BRANDT                              IMMINIMMIMMININ
                                                                                       SOMMIMMO=1:4



                                                                                       MMEIMMINNIMMINIS y.2
                             Dt1900784: :.            KCC STUDENT




Confidential                                                                               PVA00005405
